Opinion issued August 21, 2018




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-18-00549-CV
                             ———————————
               IN RE FERTITTA HOSPITALITY, LLC, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator Fertitta Hospitality, LLC filed a petition for writ of mandamus

concerning the trial court’s grant of a Rule 202 petition for pre-suit depositions. On

July 17, 2018, the real parties in interest advised us that they filed a nonsuit of their

Rule 202 petition, so the original proceeding concerning that petition is now

moot. Relator agrees.
      Accordingly, we dismiss the petition and any pending motions as moot. We

lift the stay ordered on June 26, 2018.

                                  PER CURIAM
Panel consists of Justices Higley, Brown, and Caughey.




                                          2